Case 1:19-cv-02124-RGA Document 1-1 Filed 11/12/19 Page 1 of 15 PageID #: 11
                                                                           I 1111111111111111 1111111111 11111 111111111111111 11111 11111 lll111111111111111
                                                                                                                     US010027505B2


c12)   United States Patent                                                              (IO)   Patent No.:     US                      10,027,505 B2
       Nix                                                                               (45)   Date of Patent:                                Jul. 17, 2018

(54)   METHOD, APPARATUS AND SYSTEM FOR                                                     USPC .. 455/404.1-2, 435.2, 435.3, 521, 445, 466,
       RETROFITTING A VEHICLE                                                                                                     455/527, 552.1
                                                                                            See application file for complete search history.
(71)   Applicant: Sucxess LLC, Birmingham, MI (US)
                                                                                (56)                                 References Cited
(72)   Inventor:    Axel Nix, Birmingham, MI (US)
                                                                                                          U.S. PATENT DOCUMENTS
(73)   Assignee: Sucxess LLC, Birmhingham, MI (US)                                        5,572,204         A         11/1996   Timm et al.
                                                                                          6,028,537         A          2/2000   Suman et al.
( *)   Notice:      Subject to any disclaimer, the term ofthis                            6,330,499         Bl        12/2001   Chou et al.
                    patent is extended or adjusted under 35                               6,493,629         Bl        12/2002   Van Bosch
                    U.S.C. 154(b) by O days.                                              6,535,743         Bl         3/2003   Kennedy et al.
                                                                                          6,617,979         B2         9/2003   Yoshioka
                                                                                          6,665,601         Bl*       12/2003   Nielsen ................... H04L 12/40
(21)   Appl. No.: 15/442,640                                                                                                                                    701/50
                                                                                          6,690,302         Bl         2/2004   Inomata
(22)   Filed:       Feb. 25, 2017                                                         6,748,211         Bl         6/2004   Isaac et al.
                                                                                          6,812,832         B2        11/2004   Lobaza et al.
(65)                  Prior Publication Data                                              7,016,656         B2         3/2006   Odashima et al.
                                                                                          7,129,826         B2        10/2006   Nitz et al.
       US 2017/0170984 Al           Jun. 15, 2017                                         7,206,672         B2         4/2007   Mueller
                                                                                                                        (Continued)
                Related U.S. Application Data
                                                                                                            OTHER PUBLICATIONS
(63)   Continuation of application No. 14/846,811, filed on
       Sep. 6, 2015, now Pat. No. 9,661,664, which is a                         Axel Nix, U.S. Appl. No. 15/482,781, not published.
       continuation of application No. 11/742,574, filed on
       Apr. 30, 2007, now Pat. No. 9,161,195.                                  Primary Examiner - Cong Tran
                                                                               (74) Attorney, Agent, or Firm - Smartpat PLC
(51)   Int. Cl.
                                                                               (57)                     ABSTRACT
       H04W 4122               (2009.01)
       H04L 12140              (2006.01)                                       A system, apparatus, and method for retrofitting a vehicle
       H04W 76100              (2018.01)                                       are presented. The method relates to a vehicle with a
       H04W 4190               (2018.01)                                       factory-installed first apparatus which communicates with a
       H04W 76150              (2018.01)                                       factory-installed second apparatus through a vehicle data
(52)   U.S. Cl.                                                                bus using a first message. The method includes electrically
       CPC ......... H04L 12/40169 (2013.01); H04W 4122                        disconnecting the vehicle data bus between the first appa-
                    (2013.01); H04W 4190 (2018.02); H04W                       ratus and the second apparatus and electrically connecting a
                  761007 (2013.01); H04W 76150 (2018.02);                      retrofit apparatus to the vehicle data bus. The method further
                         H04L 2012/40215 (2013.01); H04L                       includes transmitting a second message from the retrofit
                                      2012/40273 (2013.01)                     apparatus to the first apparatus which is indistinguishable
                                                                               from the first message.
(58)   Field of Classification Search
       CPC ..... H04W 76/007; H04W 4/22; H04B 1/3822                                                      16 Claims, 7 Drawing Sheets


                                                                 208                210



                                                                                 STATUS
                                                                               INDICATORS

                                 202                                                                                    206
                                                                         200


                                    ~ - - - - .a TELECOMMUNICATION
                                                                                                      --1    ANTENNA      I
                                    1
                                        SPEAKER     r                  APPARATUS



                                 204                                       VEHICLE
                                         - - - ~ - - - - ~ - - - - - ~ - ~ DATA BUS



                                 218               NAVIGATION
                                                                                            EMERGENCY CALL                212
                                                    SYSTEM
                                                                                214 ·•        APPARATUS
                                 220
                                                   [Dl1]Q]
                                 222           •   ~ [fil[§]
                                        ....... rrllfil [Q]
                                                   ['] [o]@]
                                                                                   21s
                                                                                         .. -. I      I
                                                                                                   BUTTONS       I

                                                               EXHIBIT A
Case 1:19-cv-02124-RGA Document 1-1 Filed 11/12/19 Page 2 of 15 PageID #: 12


                                                      US 10,027,505 B2
                                                                 Page 2


(56)                   References Cited

                 U.S. PATENT DOCUMENTS

     7,398,082   B2    7/2008 Schwinke et al.
 2002/0046285    Al    4/2002 Yasushi et al.
 2002/0103622    Al    8/2002 Burge
 2002/0115423    Al    8/2002 Hatae et al.
 2004/0091085    Al    5/2004 Suganuma et al.
 2004/0198466    Al   10/2004 Walby et al.
 2004/0233045    Al   11/2004 Mays
 2006/0017612    Al * 1/2006 Nagatani ............... GO 1S 5/0027
                                                        342/357.64
 2006/0136291    Al * 6/2006 Morita .                  G06Q 30/02
                                                            705/13
 2006/0220806    Al   10/2006 Nguyen
 2007/007 5919   Al    4/2007 Breed
 2007/0086579    Al    4/2007 Lorello et al.
 2007/0112476    Al    5/2007 Obradovich
 2007/0174467    Al    7/2007 Ballou et al.
 2007/0207772    Al    9/2007 Huber et al.
 2007/0298765    Al   12/2007 Dickinson et al.
 2008/0143497    Al    6/2008 Wasson et al.
 2008/0162042    Al    7/2008 Huber et al.
 2013/0159586    Al    6/2013 Kessler

* cited by examiner
Case 1:19-cv-02124-RGA Document 1-1 Filed 11/12/19 Page 3 of 15 PageID #: 13


U.S. Patent                Jul. 17, 2018               Sheet 1 of 7                   US 10,027,505 B2




                        ~/114



                                t
                                 !
                                                 112

                                                              ,_I         110
                                                                                             108
                                                                                             )
                                                                                             \
                                                                                           SERVICE


                           ~'---------
                                                                                           CENTER



                            \



                                           104
                                                                                     G       )
                                                                                            106
                                                   FIG. 1




                                       208                    210
                                       (                          )
                                                             STATUS
                                     BUTTONS
                                                           INDICATORS

     202                                                                                           206
                                                 200


              ,_____ _ _ ___, TELECOMMUNICATION
                                  APPARATUS                           -----------c-   ANTENNA

           SPEAKER


            - - - - ~ - - - - - - . L - - - - - - - - ~ - ~ VEHICLE
                                                            DATA BUS


     218"         NAVIGATION                                                                         212
            ---    SYSTEM                                               EMERGENCY CALL
                                                            214~'-J,      APPARATUS
                  DJ 11] []]
                  @] [fil []]
                   r   8  [ill                              216                  I
                                                                  ~~7.--s_u_T~T-o_N_s_,I
                  [:] []] []]

                                                 FIG. 2A
Case 1:19-cv-02124-RGA Document 1-1 Filed 11/12/19 Page 4 of 15 PageID #: 14


U.S. Patent            Jul. 17, 2018        Sheet 2 of 7             US 10,027,505 B2




     BEFORE RETROFIT              208
                                       )
                                       !


                                BUTTONS

                                                 200



                          TELECOMMUNICATION                            SERVICE
                              APPARATUS                                CENTER
                                                               212
                                                               /
                                                     ~--   /

                                                 / VEHICLE
       - - - - - - - - - - ~ - - ~ -DATA BUS


                                   FIG. 2B (PRIOR ART)




     AFTER RETROFIT               208

                                       ?
                                BUTTONS

     214                                         200                    106

                                                                         (
           EMERGENCY
              CALL
           APPARATUS
                          TELECOMMUNICATION
                              APPARATUS
                                                               212   a
                                     VEHICLE
       - - ~ - - - - - - - - - - - - DATA BUS


                                           FIG. 2C
Case 1:19-cv-02124-RGA Document 1-1 Filed 11/12/19 Page 5 of 15 PageID #: 15


U.S. Patent                Jul. 17, 2018              Sheet 3 of 7                   US 10,027,505 B2




     300
                                                             212

                   302
                                                                               200
              AIRBAG CONTROL
                 APPARATUS
                                                                   TELECOMMUNICATION
                                                                       APPARATUS
      304
                   PRE-IMPACT
                     SYSTEM
      214
                                                                        218


            EMERGENCY CALL
              APPARATUS                                              NAVIGATION SYSTEM



                                    VEHICLE DATA BUS

                                             FIG. 3




                                       212
             302
              1                    f             214

                                                  (
                                                                                     200

                                                                                      (
      AIRBAG CONTROL
         APPARATUS                               EMERGENCY CALL                TELECOMMUNICATION
                                                   APPARATUS
                                                                         -         APPARATUS

      304
       )                                               218
        PRE-IMPACT                                      ?
          SYSTEM
                                                      NAVIGATION SYSTEM




                         VEHICLE DATA BUS

                                              FIG.4
Case 1:19-cv-02124-RGA Document 1-1 Filed 11/12/19 Page 6 of 15 PageID #: 16


U.S. Patent                    Jul. 17, 2018                       Sheet 4 of 7                                          US 10,027,505 B2




                               '1_                                                      f
                                                                                                -
                        500--,\                                                                                                BATT
                                \
                                     ,_                   -   POWER SUPPLY
           PUSH                                                                                                                GND
                                            CONTROL
          BUTTON                                                            I                                                    "-,510
                                           PROCESSOR
          SWITCH                                                VEHICLE DATA
                                                          -    BUS INTERFACE
                                                                                                                               BUS


       216
          J                                                                 /



                                                      FIG. 5



              610-\                                                                                                                              512
                                                                        /



              500
                    \
                                                                    /

                                                                                                                                             B~TT
       PUSH
                        ·,~                      - POWER SUPPLY
                                                                                                                                             GND
      BUTTON                   CONTROL                                                                                                        \
                                                               I
      SWITCH                  PROCESSOR                                                                                                          510
                                                 - VEHICLE DATA                                                                              BUS1
                                                   BUS INTERFACE
      J
    216                                     I             //
                                                                        -
                                                                                            )
                                                                                                                 NETWORK
                                                                                                                TERMINATION
                                                                                                                                         (
                                                                                                                                       60 0
                                                                                                                                             /




                                                  /
                                                      /                 Tl                  I)?\


                                                                                                    '       \
                                                                                                                     I

                                                                                                                           \
                                                                                                                                        (/
                                                                                                                                             BUS2

                                                504                604                                                    608          602
                                                          FIG. 6




                        710
                                \
                                                                                        /                                             /512
                        500--~                                                                                                 BAT
           PUSH                       --                      ,_ POWER SUPPLY                                                  T
          BUTTON                                                                                                               GND --~510
                                            CONTROL
                                                                                I
          SWITCH                           PROCESSOR
                                                                  VEHICLE DATA



       216
          J                                           L
                                                              ,_ BUSINTERFACI;::


                                                                    VEHICLE DATA \
                                                                                                        /
                                                                                                                               BUS1          600


                                                                   BUS INTERFACE   \                                           BUS2   '.._--602
                                                                                \
                                                                                    \
                                                                                700
                                                                                                                 /."504
                                                      FIG. 7
Case 1:19-cv-02124-RGA Document 1-1 Filed 11/12/19 Page 7 of 15 PageID #: 17


U.S. Patent         Jul. 17, 2018         Sheet 5 of 7         US 10,027,505 B2




                             START




                                                  NO
                                                                EXIT



                                    YES
                                                         804
                     SENDD~LCOMMANDTO
                      TELECOMMUNICATION
                          APPARATUS




                              EXIT




                                FIG. 8
Case 1:19-cv-02124-RGA Document 1-1 Filed 11/12/19 Page 8 of 15 PageID #: 18


U.S. Patent         Jul. 17, 2018      Sheet 6 of 7         US 10,027,505 B2




                          START


                                               802


                                             NO
                                                            EXIT



                               YES
                                                      902
                         DISPLAY
                       EMERGENCY
                         SCREEN


                                               904


                                             NO
                                                            EXIT



                               YES
                                                  /-804
                   SEND DIAL COMMAND TO
                    TELECOMMUNICATION
                        APPARATUS




                           EXIT




                              FIG. 9
Case 1:19-cv-02124-RGA Document 1-1 Filed 11/12/19 Page 9 of 15 PageID #: 19


U.S. Patent         Jul. 17, 2018   Sheet 7 of 7           US 10,027,505 B2




                                                        / 1000
                                                       J
                            CRASH DETECTED



                                                           I/____
       1002 ~                              CALL                     1004
                ~   CALL 911                         ~
                                          ONSTAR




                                      FIG. 10
Case 1:19-cv-02124-RGA Document 1-1 Filed 11/12/19 Page 10 of 15 PageID #: 20


                                                    US 10,027,505 B2
                              1                                                                      2
    METHOD, APPARATUS AND SYSTEM FOR                                   single button activation and may e.g. require use of the voice
        RETROFITTING A VEHICLE                                         recognition interface. Changes in an operator's voice during
                                                                       an emergency frequently cause the voice recognition engine
                   TECHNICAL FIELD                                     to fail detecting a spoken "dial 9-1-1" command and thereby
                                                                  5    preclude the operator from receiving the help he is seeking.
  The present disclosure relates to a method, apparatus and               What is therefore needed is a method for combining the
system for retrofitting a vehicle and, more specifically, to a         benefits of legally mandated free wireless 911 access to a
system for and a method of retrofitting a vehicle having a             Public Safety Answering Point with the advantageous single
data bus.                                                              button user interface for placing emergency calls to a mobile
                                                                  10   application service center.
         BACKGROUND OF THE INVENTION
                                                                                   SUMMARY OF THE INVENTION
   Being able to easily alert emergency responders in case of
an automobile accident is highly desirable. Mobile applica-               In one aspect of the present invention an integrated
tion service providers (such as OnStar®) address this need        15   vehicle communication system includes a telecommunica-
for their subscribers by offering an emergency call button             tion apparatus in communication with a vehicle data bus. An
located within reach of the driver of an automobile. Upon              emergency call apparatus is also in communication with the
pressing the emergency call button an emergency telephone              vehicle data bus, the emergency call apparatus further pro-
call is placed from a cellular telephone which is embedded             viding an emergency call push button switch to initiate an
in the vehicle through a wireless telecommunication net-          20   emergency telephone call to a Public Safety Answering
work and a public switched telephone network to a service              Point. When the emergency call push button switch is
center operated by the mobile application service provider.            pressed the emergency call apparatus transmits a telephone
An emergency call to the service provider may also be                  dial command message including a telephone number to be
initiated automatically, e.g. upon airbag deployment.                  dialed on the vehicle data bus. The telecommunication
   In case of an incoming emergency call the mobile appli-        25   apparatus is configured to receive the telephone dial com-
cation service center silently obtains vehicle position infor-         mand and establish communication with the requested tele-
mation, e.g. information from a GPS receiver that is also              phone number. To initiate an emergency call to a Public
embedded in the vehicle. The mobile application service                Safety Answering Point in the United States the emergency
center as part of an emergency assistance service informs              call apparatus may e.g. transmit a telephone dial command
public safety authorities of the emergency and conveys the        30   message requesting the telecommunication apparatus to dial
vehicle's position. The emergency assistance service is                "911".
typically available only to those who register (for a fee) with           In a further aspect the emergency call apparatus may
the mobile application service provider. Registration with             include an input for an external switch. In this aspect the
the mobile application service providers includes an under-            emergency call push button switch may be remote from the
lying registration with the wireless telecommunication net-       35   emergency call apparatus and may e.g. be located within
work. Several elements of one such system are described in             reach of the driver of the vehicle whereas the emergency call
U.S. Pat. No. 6,812,832 (Lobaza), which is hereby incor-               apparatus may be located somewhere else hidden in the
porated by reference.                                                  vehicle.
   The embedded cellular telephone may also be used to                    In another aspect the emergency call apparatus may be
place hands free telephone calls. Dialing the embedded            40   added to the vehicle during a retrofit. In this aspect the
cellular telephone may utilize a speech recognition engine             vehicle may be originally equipped with an embedded
that is capable of recognizing spoken telephone numbers or             telecommunication apparatus and an emergency call push
voice tags associated with telephone numbers. To facilitate            button switch connected thereto. Before the retrofit pressing
dialing the embedded cellular telephone may also be con-               the emergency call button is detected by the telecommuni-
nected to an external keypad, e.g. a telephone-style keypad       45   cation apparatus which responsive to the button press initi-
located in the vehicle's dashboard or a virtual keypad                 ates an emergency call to a mobile application service
displayed on a touch screen display. The external keypad               center.
may communicate with the embedded cellular telephone by                   During the retrofit an emergency call apparatus is added
sending a telephone dial command message through the                   to the vehicle. The electrical connection between the emer-
vehicle communication network. The embedded cellular              50   gency call push button switch and the telecommunication
telephone is accordingly configured to receive telephone dial          apparatus is separated and the emergency call push button
command messages on the vehicle communication network                  switch is rewired and connected to the emergency call
and establish a telephone call to the requested telephone              apparatus.
number.                                                                   After the retrofit pressing the emergency call push button
   US law obligates commercial mobile radio service pro-          55   is detected by the emergency call apparatus which respon-
viders to transmit all wireless 911 emergency calls without            sive to the button press transmits a telephone dial command
respect to their call validation process to a Public Safety            message on the vehicle data bus. The telephone dial com-
Answering Point (PSAP), or, where no Public Safety                     mand message may request the telecommunication appara-
Answering Point has been designated, to a designated state-            tus to dial the telephone number 911. The telecommunica-
wide default answering point or appropriate local emergency       60   tion apparatus responsive to receiving the telephone dial
authority. The law extends to voice capable cellular tele-             command message establishes a voice call to a Public Safety
phones embedded in vehicles. An embedded cellular tele-                Answering Point.
phone can hence be used in an emergency to directly alert                 In yet another aspect the emergency call apparatus may be
public safety authorities by dialing 911 regardless of regis-          configured to detect a trigger condition and responsive
tration status with the mobile application service provider or    65   thereto request the telecommunication apparatus to establish
the underlying wireless telecommunication network. How-                communication with a Public Safety Answering Point. The
ever, the user interface provided to dial 911 is inferior to           trigger condition may be a manual emergency call push
Case 1:19-cv-02124-RGA Document 1-1 Filed 11/12/19 Page 11 of 15 PageID #: 21


                                                    US 10,027,505 B2
                              3                                                                      4
button press. As part of an automatic emergency calling                   FIG. 2B is a block diagram showing aspects of a prior art
system the trigger condition may also be the receipt of one            vehicle communication system for communicating with a
or more messages on the vehicle data bus which are reflec-             mobile application service center before retrofit with an
tive of a vehicle accident, e.g. a message signaling airbag            emergency call apparatus.
deployment. Upon detecting a trigger condition the emer-          5       FIG. 2C is a block diagram showing aspects of a vehicle
gency call apparatus may transmit a telephone dial com-                communication system for communicating with a Public
mand message on the vehicle data bus requesting the tele-              Safety Answering Point after retrofit with an emergency call
communication        apparatus      to    dial     911.     The        apparatus.
telecommunication apparatus responsive to receiving the                   FIG. 3 is a block diagram illustrating a vehicle commu-
telephone dial command message establishes a voice call to        10   nication system showing an airbag control apparatus, a
a Public Safety Answering Point.                                       pre-impact system, a telecommunication apparatus, an emer-
   In still another aspect the emergency call apparatus may            gency call apparatus and a navigation system communicat-
provide an electrically controlled switch to separate the              ing through a common vehicle data bus.
vehicle communication network into two subnets. One sub-                  FIG. 4 is a block diagram illustrating an alternative
net may be used to communicate between the emergency              15   embodiment of a vehicle communication system in which
call apparatus and the telecommunication device and the                the telecommunication apparatus is connected to the vehicle
other subnet may be used to communicate between the                    data bus through the emergency call apparatus.
emergency call apparatus and the rest of the vehicle. This                FIG. 5 is a block diagram illustrating an exemplary
aspect can compensate for possible loss of communication               embodiment of an emergency call apparatus for a vehicle
on the vehicle data bus after a vehicle crash, e.g. because a     20   communication system configuration as shown in FIG. 3.
wire within the communication network is shorted to ground                FIG. 6 is a block diagram illustrating an exemplary
or battery as a result of the crash. The emergency call                embodiment of an emergency call apparatus for a vehicle
apparatus may be configured to detect loss of communica-               communication system configuration as shown in FIG. 4.
tion and responsive thereto open the electrically controlled              FIG. 7 is a block diagram of an alternative embodiment of
switch, thereby dividing the communication network into           25   the emergency call apparatus show in FIG. 6.
the two electrically insulated subnets. In result the emer-               FIG. 8 is a flow diagram illustrating an exemplary method
gency call apparatus separates the damaged portion of the              for initiating an emergency call.
vehicle communication network from its connection to the                  FIG. 9 is a flow diagram illustrating an alternative
telecommunication apparatus and thereby regains its ability            embodiment of the method shown in FIG. 8.
to communicate with the telecommunication apparatus and           30      FIG. 10 is a schematic diagram of an exemplary touch
initiate an emergency call even though communication with              screen display.
the rest of the vehicle is no longer possible.
   In yet another aspect the emergency call apparatus may                             DETAILED DESCRIPTION
provide two vehicle data bus interfaces wherein the first
interface is used to communicate with the telecommunica-          35      Referring to FIG. 1, there is shown a vehicle 100 featuring
tion apparatus and the second interface is used to commu-              a mobile telecommunication apparatus, suitable for use with
nicate with the rest of the vehicle. In this aspect the                an embodiment of the invention, and which may be installed
emergency call apparatus acts as a bi-directional gateway              in the vehicle or carried into the vehicle by the subscriber.
between the two vehicle data bus interfaces. Messages                  The mobile telecommunication apparatus communicates
which the emergency call apparatus receives through the           40   through a wireless network 102, symbolized by a local
first vehicle data bus interface are retransmitted through the         telecommunication antenna tower, with a public switched
second vehicle data bus interface. Vice versa messages                 telephone network (PSTN) 104, to which are also connected
received through the second vehicle data bus interface are             telephones 110 and 112. Wireless network 102 may also
retransmitted through the first vehicle data bus interface. The        communicate with other wireless telecommunication
two vehicle data bus interfaces are electrically insulated        45   devices, here symbolized by a wireless telephone 114. The
from each other such that the emergency call apparatus                 mobile telecommunication apparatus in vehicle 100, which
maintains its ability to communicate with the telecommu-               will be described in more detail with reference to FIG. 2A,
nication apparatus even if communication with the rest of              may include a cellular telephone or any other wireless
the vehicle can not be established, e.g. because a commu-              device that may be registered with a cellular service provider
nication bus wire is shorted to ground or battery as may          50   providing general dialing capability in connection with, and
happen during an accident.                                             operation through, PSTN 104. It may also include a cellular
   The following detailed description of the invention is              telephone or other wireless device that is not or that is no
merely exemplary in nature and is not intended to limit the            longer registered with a cellular service provider so long as
invention or the application and uses of the invention.                it provides connection with and operation through PSTN
Furthermore, there is no intention to be bound by any theory      55   104 with a Public Safety Answering Point (PSAP) 106.
presented in the preceding background of the invention or                 The telecommunication apparatus carried in vehicle 100
the following detailed description of the invention.                   may have been designed to provide access to mobile appli-
                                                                       cation services of a service provider such as, for example,
          DESCRIPTION OF THE DRAWINGS                                  OnStar®. Mobile application services are typically provided
                                                                  60   within a subscription business model, which requires pay-
   FIG. 1 is a schematic diagram of an exemplary wireless              ment of a subscription fee per period, e.g. $19.95 per month
and a public switched telecommunication network through                or $199 per year. The telecommunication apparatus may
which emergency calls can be placed from a vehicle to a                have been permanently installed in the vehicle at the time of
service center or Public Safety Answering Point.                       vehicle assembly and the cost of the telecommunication
   FIG. 2A is a block diagram illustrating the vehicle portion    65   apparatus may have been subsidized by the service provider
of a wireless communication system for placing emergency               in anticipation of future subscription revenue if the owner or
calls used in the vehicle of FIG. 1.                                   lessor of vehicle 100 registers for mobile application ser-
Case 1:19-cv-02124-RGA Document 1-1 Filed 11/12/19 Page 12 of 15 PageID #: 22


                                                    US 10,027,505 B2
                              5                                                                     6
vices. The service provider generally maintains at least one              Telecommunication apparatus 200 may provide general
service center 108, which is connected to PSTN 104 and                 dialing capability, e.g. to a telephone 110, 112 within the
which the subscriber and other subscribers in other vehicles           public switched telephone network 104 or to a wireless
call for the mobile application services. The mobile appli-            telephone 114 through wireless network 102 or any other
cation services may include, for example, requests for            5    wireless network. To facilitate dialing telecommunication
vehicle location, selection of specific points of interest and         apparatus 200 may include a voice recognition and activa-
directions thereto, and emergency assistance (both requested           tion apparatus, which responds to predetermined spoken
and automatic), as well as others not named.                           data via microphone 202 to perform predetermined func-
   If the owner or lessor of vehicle 100 does not register with        tions. It accesses a plurality of voice models stored within
the service provider, e.g. to avoid the financial burden          10   telecommunication apparatus 200. Each voice model
associated with a subscription, the service provider may               includes data permitting recognition of a spoken word or
refuse to provide mobile application services including                phrase. The voice recognition apparatus compares received
emergency assistance. The mobile application service pro-              spoken data with the voice models in order to recognize
vider may also deactivate the telecommunication apparatus              those words and phrases which are defined and for perform-
located within vehicle 100. Deactivating the telecommuni-         15   ing predetermined actions in response thereto. Some voice
cation apparatus may include deregistering the cellular tele-          models represent commands, such as "menu," "store,"
phone therein from wireless network 102 so that the tele-              "dial," "call," etc. Other voice models represent the digits
communication apparatus can no longer gain access to                   required for telephone dialing: "one," "two," etc. For
wireless network 102 for general dialing and can thus no               example, the apparatus may be progranmied to recognize the
longer connect to service center 108.                             20   phrase "Dial 9-1-1 Dial" and respond by placing a call to a
   Even if the telecommunication apparatus within vehicle              Public Safety Answering Point. General dialing capability
100 has been deactivated and the cellular telephone therein            may be initiated by the word "Dial" followed by the number,
been deregistered from wireless network 102 both can still             digit by digit.
be used to establish a connection to a Public Safety Answer-              Telecommunication apparatus 200 may also be config-
ing Point (PSAP). Connecting to a PSAP is independent of          25   ured to allow dialing utilizing a keypad which may be
a subscription with the service provider or the underlying             connected directly to communication apparatus 200 or indi-
wireless network 102. This is, especially in the United                rectly connected to another module which communicates
States, to comply with federal law mandating free access to            with telecommunication apparatus 200 through the vehicle
a PSAP for all devices used to access a commercial mobile              data bus 212. In an exemplary embodiment navigation
radio service (CMRS).                                             30   system 218 comprises a touch screen display 220 which
   Referring now to FIG. 2A there is shown wireless tele-              displays a virtual telephone keypad 222. An operator may
communication apparatus 200 in vehicle 100. The telecom-               enter a telephone number he wishes to dial on the virtual
munication apparatus 200 communicates voice and data                   keypad 222. After the telephone number has been entered
through an antenna 206 with wireless network 102 and                   navigation system 218 transmits a telephone dial command
through wireless network 102 with public switched tele-           35   message on the vehicle data bus 212 including the telephone
phone network 104. The telecommunication apparatus 200                 number to be dialed. Telecommunication apparatus 200
may provide "hands-free" voice communication through a                 responsive to receiving the telephone dial command mes-
microphone 202 and speaker 204. The telecommunication                  sage establishes voice and/or data communication with the
apparatus may include a GPS or similar navigation appara-              desired telephone number.
tus (not shown) which receives signals through a GPS              40      Quicker and easier access to dialing 911 and establishing
antenna (not shown) from global positioning satellites and             voice and/or data communication with a Public Safety
derives therefrom position data (e.g., the longitude and               Answering Point is provided by emergency call apparatus
latitude and/or the speed and heading) of the apparatus. The           214, which is connected to vehicle data bus 212 and to one
telecommunication apparatus 200 may convert the GPS                    or more buttons 216. Buttons 216 may include an emergency
position information into a transmissible form for subse-         45   call push button switch which when pressed causes emer-
quent transmission from vehicle 100 to service center 108 or           gency call apparatus 214 to transmit a telephone dial com-
Public Safety Answering Point 106. Communication                       mand message including a telephone number to be dialed on
between the telecommunication apparatus 200 and service                vehicle data bus 212. Telecommunication apparatus 200
center 108 or PSAP 106 may be voice communication                      responsive to receiving the telephone dial command mes-
utilizing microphone 202 and speaker 204 and/or data              50   sage establishes voice communication with the requested
communication the data comprising e.g. GPS location infor-             telephone number, e.g. 911. Emergency call apparatus 214
mation.                                                                and its operation are described in more detail with reference
   Connected to the telecommunication apparatus 200 are                to FIGS. 5 through 9 below.
one or more buttons 208 and status indicator 210. Buttons                 As is shown in FIG. 2B vehicles equipped with an
208 provide a simple user interface for an operator, e.g. the     55   embedded telecommunication apparatus 200 are typically
driver or passenger in vehicle 100, to interact with the               also equipped with buttons 208, one of which may be an
telecommunication apparatus 200. The buttons 208 may e.g.              emergency call button to initiate an emergency call to
include a dedicated emergency call button. If the emergency            service center 108. Buttons 208 and telecommunication
call button is pressed telecommunication apparatus 200                 apparatus 200 do not serve any useful purpose if the owner
establishes voice and/or data communication with service          60   or lessor of vehicle 100 does not register with the mobile
center 108. Status indicator 210, which may e.g. be one or             application service provider. The existing buttons 208 and
more light emitting diodes or any other form of display,               the telecommunication apparatus 200 may however be used
provides feedback to the vehicle operator as to the status of          when retrofitting vehicle 100 with an emergency call appa-
the telecommunication apparatus 200. Telecommunication                 ratus 214 at some time after vehicle built.
apparatus 200 is also connected to vehicle data bus 212 to        65      An exemplary method of retrofitting vehicle 100 is show
exchange messages with other electronic modules within                 in FIG. 2C. Vehicle 100 is retrofitted by adding emergency
vehicle 100 as required.                                               call apparatus 214. The electrical connection between but-
Case 1:19-cv-02124-RGA Document 1-1 Filed 11/12/19 Page 13 of 15 PageID #: 23


                                                    US 10,027,505 B2
                               7                                                                      8
tons 208 and teleconnnunication apparatus 200 is removed                custom digital processor, is operatively connected to push
and instead buttons 208 are rewired and connected to                    button switch 216. Push button switch 216 may be an
emergency call apparatus 214. Optionally the vehicle data               emergency call button located within easy reach of the driver
bus connection between teleconnnunication apparatus 200                 and labeled prominently, e.g. with a Red Cross icon or the
and vehicle data bus 212 may be disconnected and instead           5    letters "SOS". Push button switch 216 is designed to be
re-routed into the emergency call apparatus 214. A new                  easily found and operated by the driver or passenger of
connection is made between the emergency call apparatus                 vehicle 100 even under stress. Push button switch 216 may
214 and vehicle data bus 212. Further, emergency call                   be any suitable device that translates a human operator's
apparatus 214 is connected to vehicle battery and vehicle               intention into a signal that can be detected by control
ground to power emergency call apparatus 214.                      10   processor 500, including e.g. a momentary push button
   To enable the rewiring of buttons 208 the electrical                 switch, a toggle switch, a rocker switch, a rotary switch or
interface between buttons 216 and emergency call apparatus              a virtual button on a touch screen display. Control processor
214 may be identical to the electrical interface between                500 is connected to the vehicle data bus 212 through a
buttons 208 and teleconnnunication apparatus 200. Using an              vehicle data bus interface 504 using an electrical terminal
identical interface, e.g. the same resistor values in case of      15   508. Control processor 500 and vehicle data bus interface
resistor coded switches, provides that an emergency call                504 are powered by power supply 506. Power supply 506 is
button 208 which is connected to and used in combination                connected to the vehicle's power distribution system
with teleconnnunication apparatus 200 before the retrofit               through vehicle battery terminal 512 and vehicle ground
can be rewired and used in combination with emergency call              terminal 510. While emergency call apparatus 214 is shown
apparatus 214 after the retrofit. This simplifies the process of   20   as a stand alone unit it should be appreciated that it may also
retrofitting vehicle 100 which may have originally been                 be integrated within another electronic control module in
equipped with telecommunication apparatus 200 and but-                  which case control processor 500, power supply 506 and
tons 208 but not emergency call apparatus 214 and buttons               vehicle data bus interface 504 may be shared with other
216.                                                                    functions.
   Referring now to FIG. 3, there is shown a block diagram         25      FIG. 6 is an alternative embodiment showing an emer-
illustrating an exemplary vehicle connnunication system                 gency call apparatus 610 which may be used in the vehicle
300 including the teleconnnunication apparatus 200, an                  connnunication system 400 shown in FIG. 4. In this example
airbag control apparatus 302, a pre-impact system 304, the              the telecommunication apparatus 200 is connected to the
emergency call apparatus 214 and the navigation system                  vehicle data bus 212 indirectly through emergency call
218. As is shown, each system is in connnunication with the        30   apparatus 610. Electrical terminal 600 connects the emer-
vehicle's data bus 212, which may be a Class 2 or CAN                   gency call apparatus 610 to the teleconnnunication connnu-
vehicle data bus or any other suitable bus known in the art             nication apparatus 200. Electrical terminal 602 connects the
for electronic data connnunication.                                     emergency call apparatus 610 to vehicle data bus 212 and
   Furthermore, the impact warning system 304 may also be               through that to all other electronic modules connnunicating
chosen from existing object detection systems, forward             35   through vehicle data bus 212. Control processor 500 elec-
collision warning (FCW) systems, etc., known to those                   tronically controls switch 606, which may e.g. be an elec-
skilled in the art. The impact warning system 304 may be                tromechanical relay with coil 604, or any other suitable
shared by other subsystems in the vehicle such as stop-and-             switching device. Switch 606 is normally closed, creating a
go, cut-in detection, automatic braking, parking aid, and the           short circuit between electrical terminals 600 and 602. In
like, known to those skilled in the art. Particularly, the         40   case of a crash the vehicle connnunication system 400 may
vehicle is configured with a sensor (or sensors) capable of             be damaged, e.g. may deformation to the vehicle's sheet
detecting objects in the frontal area of the vehicle. The               metal have caused a wire of vehicle data bus 212 to be
sensor not only detects the presence of an object, but also             shortened to vehicle ground or battery, making connnuni-
provides some quantitative information about the object                 cation on vehicle data bus 212 impossible. Control processor
such as range, range rate, and azimuth position of the object.     45   500 is configured to detect such damage to the connnuni-
Additional information related to the object (e.g., a lead              cation system by monitoring its vehicle data bus interface
vehicle in many instances) may include relative accelera-               504. If damage to the connnunication system is detected
tion, the size of the object, the dimensions of the object, the         control processor 500 restores connnunication with the
direction of movement of the object, position of potential              teleconnnunication device 200 by opening switch 606 and
impact, etc. The object information may be obtained by             50   thereby disconnecting the damaged part of the vehicle
means of laser technology and/or radar technology, for                  connnunication system 400 from vehicle data bus interface
example. In addition to the gathered object data, the pre-              504. In its open position switch 606 may cause vehicle data
impact system 304 also incorporates a threat assessment                 bus interface 504 to be connected to a network termination
algorithm, generally known in the art, which evaluates the              element 608, simulating a network termination usually pres-
incoming data both from the sensor and the vehicle, analyzes       55   ent in the now disconnected vehicle connnunication system.
the particular situation, and then determines if there is any           Network termination may consist of a pull-up or pull-down
imminent threat of impacting an object in the frontal area of           resistor or any other electronic circuit known in the art of
the vehicle.                                                            electronic connnunication for terminating connnunication
   FIG. 4 illustrates an alternative embodiment of the vehicle          networks.
communication system 400. In this embodiment telecom-              60      FIG. 7 shows another alternative embodiment of emer-
munication apparatus 200 is in connnunication with vehicle              gency call apparatus 710. In this example control processor
data bus 212 using an indirect connection made trough                   500 connnunicates with teleconnnunication apparatus 200
emergency call apparatus 214, as will be explained in more              through vehicle data bus interface 504 and electrical termi-
detail with respect to FIG. 6 and FIG. 7.                               nal 600. It is also connnunicates with other electronic
   FIG. 5 is a block diagram illustrating an exemplary             65   modules connected to the vehicle data bus 212 through a
emergency call apparatus 214. Control processor 500, which              second vehicle data bus interface 700 and electrical terminal
may take the form of a progranmied digital computer or a                602. Vehicle data bus interface 504 and vehicle data bus 700
Case 1:19-cv-02124-RGA Document 1-1 Filed 11/12/19 Page 14 of 15 PageID #: 24


                                                    US 10,027,505 B2
                              9                                                                            10
are electrically insulated from each other so that damage to           apparatus 214 and a telephone dial command message
the vehicle data bus 212 does not affect the ability of control        originating from navigation system 218 become indistin-
processor 500 to communicate with the telecommunication                guishable for the telecommunication apparatus 200. Tele-
device 200 through vehicle data bus interface 504. During              communication apparatus 200 hence responds properly to a
normal operation control processor 500 is configured to act       5    telephone dial command message originating from emer-
as bidirectional gateway between vehicle data bus interface            gency call apparatus 214 even though it may not have been
504 and vehicle data bus 700. Control processor 500 re-                designed for this purpose. While emergency call apparatus
transmits any messages it receives from vehicle data bus               214 shares the same message identifier segment with navi-
interface 504 through vehicle data bus interface 700 and any           gation system 218 it should be understood that vehicle 100
messages it receives from vehicle data bus interface 700          10
                                                                       need not necessarily be equipped with navigation system
through vehicle data bus interface 504, thereby functionally
                                                                       218. It is sufficient if telecommunication apparatus 200 is
connecting telecommunication apparatus 200 with vehicle
                                                                       configured to respond to telephone dial command messages
data bus 212.
    FIG. 8 is a flow diagram illustrating an exemplary method          on the vehicle data 212 bus irrespective of whether the
800 that may be implemented in process controller 500.            15
                                                                       potential transmitter of such a message is actually present in
Process controller 500 is configured to detect a trigger               the vehicle.
condition in block 802. The trigger condition may be a                    Table 1 illustrates the structure of an exemplary vehicle
manual operator request to initiate an emergency call, e.g. by         data bus message. As illustrated the message consist of an
pressing emergency call push button switch 216. The trigger            identifier segment, which in case of CAN messages may e.g.
condition may also be the receipt of a predetermined mes-         20
                                                                       be 11 or 29 bits long, and a data segment carrying the
sage or a combination of predetermined messages on vehicle             message payload, which may be up to 8 bytes long. To avoid
data bus 212. The predetermined message or messages may                message collision vehicle communication networks usually
e.g. reflect that the airbag control apparatus 302 has inflated        use unique identifier segments for each transmitting module,
an airbag in vehicle 100. Other suitable messages that may             if the same message is originating from more than one
act as a trigger for automatic emergency calling include a        25
                                                                       module. Modules connected to the communication network
message from an object detection apparatus indicating that             are configured to respond to predetermined messages which
vehicle 100 was involved in a collision, a message indicating          are distinguished from other messages by their identifier
vehicle deceleration above a predetermined threshold or any            segments.
other message or combination of messages which indicate
that vehicle 100 was involved in a severe accident which          30                                  TABLE 1
may have caused the occupants within vehicle 100 to be                           Identifier Segment                  Data Segment
injured and no longer be able to manually initiate an                              11 bit or 29 bit                   0 to 8 bytes
emergency call.
                                                                       Example     0x0CF00400         39   31   31    23    FF       FF   FF   FF
   If the trigger condition in block 802 is detected then in
step 804 process controller 500 sends a telephone dial            35
command message to the telecommunication apparatus 200.                   To avoid the unlikely but possible collision of two tele-
The telephone dial command consists of or is part of a                 phone dial command messages issued simultaneously by
predetermined message on the vehicle data bus containing a             both the navigation system 218 and the emergency call
telephone number to be dialed. Telecommunication appara-               apparatus 214 the emergency call apparatus 214 may in a
tus 200 is configured to receive the telephone dial command       40   vehicle communication system configuration 400 actively
and responsive thereto establish voice and/or data commu-              prevent such collision. Accordingly control processor 500 in
nication through wireless network 102 and PSTN 104 with                an embodiment as shown in FIG. 6 may in a first step open
the desired telephone number. For emergency use in the                 switch 606 so that the navigation system 218 is no longer
United States the telephone number requested in step 804               connected to the telecommunication apparatus 200 before
will typically be "911" to establish communication with a         45   control processor 500 in a second step transmits its tele-
PSAP.                                                                  phone dial command message to the telecommunication
   As described earlier with respect to FIG. 2B and FIG. 2C            apparatus 200. Control processor 500 in an embodiment as
emergency call apparatus 214 may be retrofitted into a                 shown in FIG. 7 may selectively suppress forwarding a
vehicle 100 at some time after the vehicle has been built. In          telephone dial command received from the navigation sys-
case of a retrofit telecommunication apparatus 200 may not        50   tern 218 through vehicle data bus interface 700 while
haven been designed for use with the emergency call appa-              transmitting its own telephone dial command through
ratus 214. In particular, telecommunication apparatus 200              vehicle data bus interface 504.
may not have been configured to receive a telephone dial                  FIG. 9 is a flow diagram showing an alternative exem-
command message on vehicle data bus 212 that is originat-              plary embodiment of the method illustrated in FIG. 8. This
ing from emergency call apparatus 214. Telecommunication          55   embodiment is suitable for example for vehicles in which
apparatus 200 may however have been configured to receive              the emergency call apparatus 214 is integrated with the
telephone dial command messages on vehicle data bus 212                navigation system 218 and where the navigation system 218
that are originating from other devices, for example navi-             is connected to a display. If in step 802 a trigger condition,
gation system 218. To operate under these circumstances                e.g. an airbag deployment, is detected the emergency call
emergency call apparatus 214 may be configured to mimic           60   apparatus displays or causes to be displayed an emergency
the telephone dial command message originating e.g. from               screen 1000 comprising a prominent user interface to acti-
navigation system 218. To mimic the dial command message               vate an emergency call. If in step 904 an emergency call is
emergency call apparatus 214 uses the same message iden-               requested the emergency call apparatus in step 804 sends a
tifier segment that has been assigned to navigation system             telephone dial command to telecommunication apparatus
218 when transmitting its telephone dial command message.         65   200.
By sharing the same message identifier segment a telephone                Finally, an exemplary emergency screen 1000 as may e.g.
dial command message originating from emergency call                   be used within a touch screen navigation display is shown in
Case 1:19-cv-02124-RGA Document 1-1 Filed 11/12/19 Page 15 of 15 PageID #: 25


                                                     US 10,027,505 B2
                              11                                                                      12
FIG. 10. Emergency screen 1000 comprises virtual button                    a retrofit apparatus connected to the vehicle data bus
1002 to call PSAP 106 and virtual button 1004 to call service                 including a second processor progranmied to transmit a
center 108.                                                                    second message which mimics the first message.
   While the invention has been described with reference to                7. The vehicle as in claim 6, wherein the first message
a preferred embodiment(s), it will be understood by those          5    comprises a message identifier that has been assigned to the
skilled in the art that various changes may be made and                 factory-installed second apparatus and wherein the second
equivalents may be substituted for elements thereof without             processor is programmed to transmit the second message
departing from the scope of the invention. In addition, many            with the same message identifier.
modifications may be made to adapt a particular situation or               8. The vehicle as in claim 7, wherein the message iden-
material to the teachings of the invention without departing       lO   tifier is an 11 bit or 29 bit CAN ID.
from the essential scope thereof. Therefore, it is intended
                                                                           9. The vehicle as in claim 6, wherein the vehicle data bus
that the invention not be limited to the particular embodi-
ment disclosed as the best mode contemplated for carrying               is a CAN network.
out this invention, but that the invention will include all                 10. A vehicle, comprising:
embodiments falling within the scope of the appended               15      a factory-installed first apparatus including a first proces-
claims.                                                                        sor, programmed to receive a first message via a vehicle
   What is claimed is:                                                        data bus from a factory-installed second apparatus, the
   1. A method, comprising:                                                   first message having a message identifier; and
   providing a vehicle having a factory-installed first appa-              a retrofit apparatus, operatively connected to the vehicle
      ratus including a processor, progranmied to communi-         20         data bus, including a second processor programmed to
      cate with a factory-installed second apparatus through                   send a second message having the same message
      a vehicle data bus with a first message having an                       identifier.
      identifier;                                                           11. The vehicle as in claim 10, wherein the second
   electrically disconnecting the vehicle data bus between              message originating from the retrofit apparatus is indistin-
      the factory-installed first apparatus and the factory-       25
                                                                        guishable to the first apparatus from the first message
      installed second apparatus;                                       received from the second apparatus.
   electrically connecting a retrofit apparatus to the vehicle
      data bus; and                                                         12. The vehicle as in claim 10, wherein the factory-
   transmitting a second message from the retrofit apparatus            installed first apparatus responds to the second message
      to the factory-installed first apparatus, the second mes-    30
                                                                        originating from the retrofit apparatus as if it were the first
      sage being indistinguishable from the first message.              message received from the factory-installed second appara-
   2. The method as in claim 1, wherein the second message
                                                                        tus.
uses the identifier of the first message.                                   13. The vehicle as in claim 10, wherein the factory-
   3. The method as in claim 1, further comprising receiving            installed first apparatus is electrically disconnected from the
the first message in the retrofit apparatus.                       35   vehicle data bus.
   4. The method as in claim 3, wherein the retrofit apparatus              14. The vehicle as in claim 10, wherein the factory-
re-transmits messages received on the vehicle data bus to the           installed second apparatus is an object sensor capable of
factory-installed first apparatus.                                      detecting objects in a frontal area of the vehicle.
   5. The vehicle that has been retrofitted according to the                15. The vehicle as in claim 10, wherein the factory-
method as in claim 1.                                              40   installed second apparatus is part of an automatic braking
   6. A vehicle, comprising:                                            system.
   a factory-installed first apparatus including a first proces-
      sor which is programmed to receive a first message on                 16. The vehicle as in claim 10, wherein the factory-
      a vehicle data bus from a factory-installed second                installed second apparatus is part of a parking aid system.
      apparatus; and                                                                           * * * * *
